INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), made as of May 10, 2011
between Transit Management Holding Corp., a Colorado corporation (the
“Company”), and Chris Zueger.  Mr. Zueger is referred to as an “Indemnitee” and,
sometimes, the “Director”).
 
RECITALS:
 
WHEREAS, Mr. Zueger is willing to continue to serve as a director of the Company
on the condition that in his capacity as a director of the Company on and after
the Change of Control Date, he be indemnified to the fullest extent permitted by
law; and
 
WHEREAS, concurrently with the execution of this Agreement, the Director is
agreeing to continue to serve as a director of the Company on and after the
Change of Control Date until his resignation as a director of the Company is
effective upon compliance by the Company with the provisions of Section 14(f) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule
14f-1 promulgated thereunder.
 
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company and the Indemnitee hereby agrees as follows:
 
1.           Agreement to Serve.  The Director agrees to continue to serve as a
director of the Company on and after the Change of Control Date hereof until his
resignation as a director of the Company is effective upon compliance by the
Company with Section 14(f) of the Exchange Act and Rule 14f-1 promulgated
thereunder.
 
2.           Definitions.  As used in this Agreement:
 
(a)         “Code” means the Internal Revenue Code of 1986, as amended.
 
(b)         “Change of Control Date”  shall mean May 10, 2011.
 
(c)         “Expenses”  includes, without limitation, all costs, expenses and
obligations (including attorneys’ fees and disbursements, court costs, travel
expenses and fees of experts) incurred or paid in connection with investigating,
defending, being a witness in or participating in, or preparing to defend, any
Proceeding, whether conducted by the Company or otherwise, including, without
limitation, any Proceeding, action or process for the purpose of establishing
Indemnitee’s right to indemnification under this Agreement and any amounts paid
in settlement by or on behalf of Indemnitee.
 
(d)         “Independent Legal Counsel” means legal counsel who or which has not
provided or performed services for the Company, any of its directors, officers
or the Indemnitee for the last three years and is not otherwise representing any
party to any Proceeding, other than legal services rendered as an independent
legal counsel in any prior determination regarding indemnification under this
Agreement or any similar agreement with any other director or officer.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)         “Official Capacity” means the elective or appointive office in the
Company held by the director and/or officer.
 
(f)          “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company or other entity.
 
(g)         “Proceeding” includes any threatened, pending or completed action,
suit or proceeding, whether of a civil, criminal, administrative, arbitrative or
investigative nature (including all appeals therefrom), or any inquiry or
investigation that could lead to such an action, suit or proceeding.
 
(h)         References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company that imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who is determined to have acted in
good faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “he reasonably believed to be in or not opposed to the
best interests of the Company,” as referred to in this Agreement.
 
3.           Indemnity.  The Company shall indemnify the Indemnitee to the
fullest extent permitted by law if Indemnitee was, is or becomes a party to or
is threatened to be made a party to or otherwise involved (as a witness or
otherwise) in any Proceeding because the Director is or was, on and after the
Change of Control Date, a director of the Company or is or was serving, on or
after the Change of Control Date, at the request of the Company as a director of
the Company, against all Expenses, judgments, amounts paid in settlement, fines
and penalties (including excise and similar taxes) (each, a “Claim” and
collectively, “Claims”) incurred by the Indemnitee in connection with the
defense or settlement of such Proceeding, but only if it is determined pursuant
to Section 4 that the applicable Director acted in good faith and (a) in the
case of conduct in his Official Capacity, in a manner he reasonably believed to
be in the best interests of the Company; (b) in all other cases, in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and (c) in the case of a criminal proceeding, had no reasonable cause to believe
that his conduct was unlawful.  No indemnification will be made to Indemnitee
with respect to any Proceeding relating to any actions and/or omissions
occurring prior to, and including, the Change of Control Date or in which the
applicable Director shall have been found liable for willful or intentional
misconduct in the performance of his duty to the Company or for any grossly
negligent act or omission.  The termination of any such Proceeding by judgment,
order of court, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, determine that Indemnitee did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal proceeding, that such
person had reasonable cause to believe that his conduct was unlawful.  The
Indemnitee shall be deemed to have been found liable in respect of any claim,
issue or matter only after they have been so adjudged by a court of competent
jurisdiction after exhaustion of all appeals therefrom.  The Indemnitee shall,
as a condition precedent to be indemnified under this Agreement, give to the
Company notice in writing as soon as practicable of any Claims made against such
Indemnitee for which indemnity will or could be subject under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application.  Any indemnification under Section 3 shall be made or paid by
the Company no later than 30 calendar days after receipt by the Company of the
written request of Indemnitee therefor, unless a determination is made within
such 30 calendar day period that the applicable Director has not met the
relevant standards or other conditions for indemnification set forth in Section
3.  Such determination shall be made (a) by a majority vote of a quorum
consisting of members of the Board of Directors who are not parties to the
Proceedings; (b) if such a quorum cannot be obtained, by a majority vote of a
committee of the Board of Directors of the Company, designated to act in the
matter by a majority vote of all directors, consisting solely of two or more
directors who at the time of the vote are not parties to the Proceedings; (c) by
Independent Legal Counsel selected by the Board of Directors of the Company or a
committee of the Board of Directors of the Company by vote as set forth in
Subsection (a) and (b) of this Section 4, or, if such a quorum cannot be
obtained and such a committee cannot be established, by a majority vote of all
directors of the Company; or (d) by the stockholders in a vote that excludes the
shares held by directors who are parties to the Proceedings (in any such case,
the “Reviewing Party”).  In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to indemnification under
any provision of this Agreement, the burden of proof shall be on the Company to
establish that the Indemnitee is not so entitled.  If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, the Indemnitee shall have the right to commence
litigation in any court in the State of Colorado having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, and the Company hereby consents to
service of process and to appear in any such proceeding.  Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.
 
5.           Indemnification of Expenses of Successful Party.  To the extent
Indemnitee has been wholly successful on the merits or otherwise in defense of
any Proceeding or in defense of any claim, issue or matter therein, including
the dismissal of an action without prejudice, such Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.
 
6.           Advances of Expenses.  The Expenses incurred by Indemnitee in
connection with any Proceeding shall be paid by the Company in advance of a
final disposition of such Proceeding at the written request of the Indemnitee,
if (a) the indemnification is pursuant to Section 3 and the Company receives a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
he has met the necessary standard of conduct and other conditions for
indemnification, and (b) such Indemnitee undertakes, in writing, to repay such
amount if and to the extent that it is ultimately determined that he is not
entitled to indemnification for such Expenses pursuant to Section 3.  Following
such a request, statement and undertaking by such Indemnitee, the Company shall,
subject to the provisions of Section 4, pay all invoices, statements or bills
reflecting such Expenses submitted by or on behalf of Indemnitee and shall
reimburse Indemnitee for all Expenses paid by such Indemnitee within 30 calendar
days.  Any dispute as to the reasonableness of any Expense shall not delay an
Expense advance by the Company, and the Company agrees that any such dispute
shall be resolved only upon the disposition or conclusion of the
Proceeding.  The Company agrees to pay the fees of any Independent Legal Counsel
required by this Agreement and to indemnify such counsel against all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Court Ordered Indemnification; Fees and Expenses.  The right to
indemnification or advances as provided by this Agreement shall be enforceable
by the Indemnitee in any court of competent jurisdiction.  Should any party
hereto be required to employ an attorney to enforce or defend the rights of such
party hereunder or in connection herewith, the prevailing party shall be
entitled to recover from the losing party such prevailing party’s court costs
and reasonable attorneys’ fees and expenses actually incurred in connection
therewith.
 
8.           No Presumption.  For purposes of this Agreement, the termination of
any claim, action, suit or proceeding, by judgment, order, settlement (whether
with or without court approval), or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.
 
9.           Indemnification Hereunder Not Exclusive.  The indemnification
provided by this Agreement shall not be deemed exclusive of and shall be in
addition to (but shall not be duplicative of) any other rights to which the
Indemnitee may be entitled under the Company’s Certificate of Incorporation or
Bylaws, any agreement (including on any and all directors’ and/or officers’
insurance policies), any vote of stockholders or disinterested directors, or
otherwise.  The indemnification under this Agreement shall continue as to the
Indemnitee, even though the Director may have ceased to be a director and/or
officer (provided that the Claim arises from actions and/or omissions of the
Director after the Change of Control Date) and shall inure to the benefit of the
Indemnitee’s heirs, personal representatives, successors and assigns, as
applicable.
 
10.         Partial Indemnification.  If the Indemnitee is entitled under any
provision of this to indemnification by the Company for some or a portion of the
Expenses or Claims actually and reasonably incurred by Indemnitee in the
investigation, defense, appeal or settlement of any Proceeding but not, however,
for the total amount thereof, the Company shall nevertheless indemnify such
Indemnitee for the portion of such Expenses, judgments, fines or penalties to
which such Indemnitee is entitled.
 
11.         Savings Clause.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, the Company
shall nevertheless indemnify the Indemnitee as to Expenses, judgments, fines and
penalties with respect to any Proceeding to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated.
 
12.         Notice.  Any notice, payment, demand or communication required or
permitted to be delivered or given by the provisions of this Agreement shall be
deemed to have been effectively delivered or given and received upon the date
personally delivered to (or faxed to) the respective party to which it is
directed, or five (5) business days after being deposited by registered or
certified mail, with postage and charges prepaid to the Indemnitee, at 3176
South Peoria Ct. Aurora, Colorado 80014 and to the Company at 3176 South Peoria
Ct., Aurora, Colorado 80014.
 
 
4

--------------------------------------------------------------------------------

 
 
12.         Counterparts.  This Agreement maybe executed in any number of
counterparts, and upon the execution hereof by all parties hereto, in
counterparts or otherwise, each executed counterpart shall constitute an
original and all of such counterparts together shall constitute a single
original.
 
13.         Governing Law.  This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the substantive laws (but not the rules governing conflict of laws) of the
State of Colorado.
 
14.         Jurisdiction.  The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of any court of competent jurisdiction
and appropriate venue in the State of Colorado for all purposes in connection
with any action or proceeding that arises out of or relates to this Agreement.
 
15.         Captions.  The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
 
16.         Gender and Number.  When the context requires, the gender of all
words used herein shall include the masculine, feminine and neuter, and the
number of words shall include the singular and plural.
 
17.         Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns.
 
18.         Amendments.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall that waiver constitute a continuing waiver.
 
[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 

 
Transit Management Holding Corp.
       
By:
     
Liu Chuanling
   
Chief Executive Officer
               
Chris Zueger

 
 
6

--------------------------------------------------------------------------------

 


 